MEMORANDUM **
Richard Soranno appeals pro se from the district court’s judgment dismissing his diversity of citizenship action alleging Misty Lewis, his ex-wife, violated his right of consortium with his child and caused him emotional distress in the course of California family court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Freeman v. Time, Inc., 68 F.3d 285, 288 (9th Cir.1995), and we affirm.
Soranno contends the district court erred in dismissing for failure to state a claim his allegations that Lewis intentionally interfered with his right of parental consortium and inflicted emotional distress, and caused alienation of his daughter’s affections. In light of the factual circumstances presented in this case, the district court properly dismissed these claims under California law. See Segel v. Segel, 179 Cal.App.3d 602, 607-09, 224 Cal. Rptr. 591 (Cal.Ct.App.1986) (dismissing appellant’s claim for intentional infliction of emotional distress based on ex-spouse’s alleged behavior during child custody proceedings, and concluding “[t]he right of filial consortium has not been recognized as a basis for a cause of action in California”); Cal. Civ.Code § 43.5(a) (stating no cause of action arises for “[ajlienation of affection”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.